J-S01029-20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P 65.37

COMMONWEALTH OF PENNSYLVANIA            :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                                        :
              v.                        :
                                        :
                                        :
JEREMIAS SANCHEZ                        :
                                        :
                   Appellant            :   No. 1300 EDA 2019

       Appeal from the Judgment of Sentence Entered May 9, 2017
          in the Court of Common Pleas of Philadelphia County
          Criminal Division at No(s): CP-51-CR-0406041-2005,
                         CP-51-CR-0701981-2005

BEFORE:    BOWES, J., KUNSELMAN, J. and STRASSBURGER, J.*

CONCURRING STATEMENT BY STRASSBURGER, J.:
                                    FILED NOVEMBER 17, 2020


     I join the Majority Memorandum. I write separately to note that, if I

counted correctly, at least four attorneys either failed to file an appeal or

filed one untimely.   As Hall of Fame manager Casey Stengel said of the

hapless (40-120) expansion 1962 New York Mets, “Can't anybody here play

this game?”




*Retired Senior Judge assigned to the Superior Court.